Atkinson, J.
(After stating the facts.)
1. The several railroads which enter the Terminal station in Atlanta are public institutions only in a qualified sense; that is to say, they are open to engagement by and are bound to serve all the public, and during the term of engagement are public institutions as to those who have called- them into service. Relatively to persons not so engaging and calling them into service, they are private institutions, and, as private corporations, may conduct the corporate business. In other words, the public character of the corporation as a common carrier lies dormant until quickened into activity by the requisition of some member of the public who demands of it the performance of some duty enjoined upon it by law in favor of him who makes the demand; and immediately upon the performance of that duty, it again, as to such person, assumes the condition of -an ordinary private corporation. A railroad company, in its relation to a private person,' is, in this sense only, a public corporation. Of course, it owes many duties to what is called the public in a collective sense, but with these duties we are not now to deal. See, in this connection, the opinion of the court, and citations, in Donovan v. Penn. Co., 199 U. S. 279.
2, 3. In this suit, the public as such does not complain. The cause of action is alleged to be that of an individual, or rather another private corporation. That railroad companies are vested with the inherent power to make reasonable rules for the regulation of the particular business in which they are engaged, and which those persons using them must observe, is not now open to serious question. Indeed, without the power to make such rules and enforce them, there would be chaos and such utter confusion in the conduct of their business that they could neither meet their obligations to' the individual, nor render satisfactory service to the public. Among the rules which are universally recognized as reasonable is one which requires persons, before entering trains (having seasonable opportunity to do so, to procure tickets or other evidence of the right of transportation. The ticket thus procured is the evi*686•denee of the right of the person to passage on the vehicles of the ■carrier over the highway on which it has by law the exclusive right ■of passage. The ticket primarily authorizes the person to ride upon the vehicles, but as an incident to that right, fixed by law, he has .also the right to have, carried certain apparel and other personal effects which the law denominates baggage. From the rule just mentioned, it results that no apparel or effects become baggage until the traveller has qualified himself to become a passenger. The baggage right is only an incident, and does not exist before the establishment of the right upon which it is dependent. Such being true, it is reasonable and well recognized that the carrier, .after making provision for supplying tickets, may prescribe that before a parcel is received as baggage for a j>erson, such person must have and present a ticket over the railroad to the agent of-the railroad, who will, by virtue of the ticket, receive the trunk and give a ■check for it as baggage over the route designated by the ticket, and enter upon the ticket a memorandum to the effect that the right of checking baggage on that ticket has been exercised, and •consequently exhausted. Indeed, a railroad is under no private ■duty or public duty to receive a parcel as baggage before a right of transportation of the passenger has been established. The railroad receives no pay for the transportation of baggage as such, and it is not a part of the business of the railroad to carry parcels as baggage, except as incident to the right of a passenger. If it were an attempt to send the parcel by freight where charges were intended to be paid for the transportation of the parcel independently of the transportation of the passenger, the question would be •entirely different. If such rights as are above mentioned did not •exist, and if such rules as above mentioned could not be enforced, •confusion would be produced and loss of baggage would result, and the carrier, by imposition, could be unduly burdened with parcels for people other than passengers, and which ought not to go free as baggage. Such imposition could be carried to such extent as to render the carrier unable to give its legitimate passengers the efficient incidental baggage service to which they are entitled. If it .should be that a public duty as to the reception of baggage existed before any relation was established between the prospective passenger and the carrier, it would be impossible to fix a time at which the duty commenced. It would not do to hold that the duty *687arose as soon as the person determined to go upon his trip; nor would it do to hold that it arose when he started for the railroad station; nor would it do to hold that it arose when the proposed passenger entered the depot of the railroad. If it should be so field, the proposed passenger could cause his parcel to be checked as baggage and forwarded without charge, and then change his mind and never purchase a ticket or pay for his transportation, or ■otherwise acquire the right to ride upon the trains. Or if one were so inclined, he could make a business of forwarding parcels, without ever intending to become a passenger. The only reasonable Tule is that whiclrreally exists under the nature of the implied con“tract by which baggage is carried; that is to say, there must, as a •condition precedent to the receiving of a parcel as baggage, be •established the right of the proposed passenger to go as a passenger •on the cars of the carrier. Numerous equally cogent reasons might be stated to sustain the reasonableness of such rules, but those already assigned will suffice to show that the rule in question is both sound and wholesome. Having the right to make such Tules, and such having been made for the government of the service in the city of Atlanta, it follows, as a matter of both logic and law, “that until they are complied with by one wishing to ride on the vehicles of the carrier, the carrier is not bound to receive him on its train or his baggage into its custody. There being no such •duty until these conditions are complied with, it follows that-the •carrier is not a public institution as to any person, in respect of the matter now under consideration, until he brings himself into a public relation with it by complying with the conditions. When “that is done, but not until then, is the dormant public character of “the corporation as to such person aroused. The right to prescribe ■carries with it the right to enforce, and the right to enforce such Tules negatives the idea of private or public duty arising from anything not permitted by such rules.
4. The claim-check system which is complained of in this ca'se is founded upon a practice which wholly precedes the creation of the relation of passenger and carrier. It is the simple, matter of storage of parcels before the prospective passenger qualifies him■self to become a passenger, and before he tenders his parcel to be •checked-as baggage. See Kates v. Atlanta Baggage & Cab Co., 107 Ga. 636. That system has no relation to the duty of carriage *688founded on the contract for passenger transportation. The issue of claim-checks is neither enjoined nor prohibited by law. It could not in any just sense be said that it is a violation of a public duty either to grant or to refuse claim-checks for his baggage to one who is not, but who expresses his purpose to become, a passenger. It must follow, therefore, that the practice under the claim-check system was not one of public duty. If not a matter of public duty, it is necessarily one of those things which a corporation is free to do or omit as it may choose, and surely a court of equity will not enjoin the doing, or compel the performance of acts which the company may or may not do in its discretion. What has been said is true if the railroads themselves were directly dealing with the claim-cheek system. It is none the less true when the Terminal Company, the agent of the roads, deals with it. The obligation of the agent can not be greater than that of the principal. There would be no power in the agent to disobey the reasonable and lawful rules of the principal. What has been said is true if the prospective passenger were dealing directly with the railroad company, or its agent, the Terminal Company. It is none the less true because the dealing is -with the Cab Company or the Transfer Company, which’, as agent, drays for the prospective passenger. The agent of'this kind does not himself attempt to travel, and under no view could have a greater right to the public service of the railroads or other terminal facilities than the principal, the prospective passenger whom he would serve. This brings us to the conclusion that the Terminal Company, which owns the terminal facilities, is under no dut}*, with reference to the practice under the claim-check system, to either of the baggage companies, and was at liberty to deal with either to the exclusion of the other, as a matter of common right. See, in this connection, opinions in the cases of Donovan v. Penn. Co., 199 U. S. 279; Kates v. Atlanta Baggage & Cab Co., 107 Ga. 636; Fluker v. Ga. R. Co., 81 Ga. 461.
5. The operations under the claim-check system, being by virtue of private rights, must be subordinate to the right of service by the Terminal Company in the performance of its duties to those who have established with the carrier a right of transportation as passengers. The agent of the common carriers, which is the Terminal Company in this case, could not, under the guise of the claim-check system, so conduct- the business of receiving and for*689warding baggage as to discriminate unduly between persons entitled to the rights of passengers, nor in such manner as to interfere with the proper receipt and delivery of baggage which comes to it properly attended by a ticket or other evidence of the right of transportation. If the claim-check system interfered with that, it ought to be enjoined.
6. It is contended by the defendants in this case that there are ample means always at hand, and that the service is prompt and expeditious in the immediate, convenient, and safe receipt and checking of parcels when presented to be checked as baggage, accompanied by ticket or other evidence of the right of the owner to go upon the trains. The contention of the plaintiff upon this point is to the contrary; and there is some evidence to support both contentions. The baggage which is tendered with the ticket is entitled to a preference of receipt over that which is carried to the Terminal station to go on storage under the transfer-check system; and the Terminal Company, the agent of the carriers, should be held to a strict compliance with its duty, in seeing that the approach to the baggage-rooms is always accessible to those bringing trunks or parcels accompanied by tickets or other evidence of the right of transportation, and, upon the presentation of the same, to immediately check them as baggage into the baggage-room, and they may be enjoined from doing anything which prevents such accessibility, or such immediate service in the checking of parcels. To this end, the Cab Company would not be allowed to block the way, at the places of delivery into the baggage-room, with its vehicles, in delivering trunks and parcels under the claim-check system as distinguished from a delivery when accompanied by tickets or other evidence of the right of transportation. In other words, so long as the Terminal Company acts as the agent of the common carrier, it should subordinate its mere private contract rights and duties, growing out of the claim-check system, to the superior duty which the carrier owes to its passenger to provide for the safe, convenient, and expeditious handling of baggage. It is argued that under the claim-check system, after a prospective passenger has obtained his ticket or other evidence of the right of transportation, he is required only to tender such evidence of the right of transportation, with his claim-cheek, to the agent of the Terminal Company, at the front window within the building which contains the *690baggage-room; which is a great convenience to the passenger; whereas, a person, after obtaining his evidence of the right of transportation, who does not patronize the company operating under the claim-check system, is required to go outside of the building and identify his parcel, and then tendey the same with the ticket to be checked; that this transaction causes the passenger to incur the inconvenience of going out of the building, and sometimes the discomfort of going into the rain or other inclement weather, and sometimes causes the baggage to remain in the rain or to be otherwise exposed; that these conditions make a discrimination even as between the passengers, after the public relation has been established. This is clearly a discrimination which ought not to be permitted as against the passenger; but the passengers themselves do not in this case complain. This discrimination-would not extend to the plaintiff company, which merely acts as the drayman for the purpose of carrjdng the prospective passenger’s trunk to the Terminal station to be checked as baggage; for, in the supposed case, the discrimination did not begin against the passenger himself until he obtained a ticket. For like reasons, it would not begin against the drayman until the drayman had obtained a ticket to be presented with the trunk at the time of its tender for checking as baggage. Under the evidence, when the trunk is tendered accompanied by the ticket, it is immediately received and checked as baggage; and we hold that it should, as a matter of public duty to the drayman, be so received and checked when so accompanied by a ticket. -Under these conditions, it will be observed that as soon as the public duty to the drayman arises, it is immediately complied with, and there is no violation of his rights. Without a violation of the right of the plaintiff company it certainly had no individual cause of complaint, no matter how flagrant may be the wrong to the prospective passenger. It is unnecessary to consider whether the contract between the two defendants is violative of the constitution of the State of Georgia, or is void for any other reason; because if the operation thereunder between those two companies does not violate any right of the plaintiff, the illegality of the contract and the operations of the two defendant companies thereunder are matters of no concern to the plaintiff. It would be in the position of one having no wrong to redress.
7. From what has been said, it is manifest that the evidence *691■which, was offered, and was excluded, as complained of in the cross-bill of exceptions, was' irrelevant and immaterial, and the court did not commit error in excluding the same, or in making the interlocutory order conform more strictly with the prayers of the petition, as complained of in the cross-bill of exceptions, or in refusing to require the production of the stock-books of the Terminal Company.
8. Likewise it follows that the court did commit error in granting the temporary injunction quoted in the record, which is complained of in the main bill’ of exceptions. We do not deem it necessary to discuss any other proposition in the case.

Judgment reversed on main bill of exceptions, and affirmed on cross-bill.


All the Justices concur, except Fish, O. J., absent.